        Case 1:20-mc-00253 Document 5 Filed 07/16/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


NETFLIX, INC.,

            Movant,

v.                                 CASE NO.

FORTRESS INVESTMENT GROUP
LLC,                               Related to No. 8:18-cv-02055-GW-DFM,
                                   pending in the United States District Court
            Respondent.            for the Central District of California,




             DECLARATION OF MARTIN E. GILMORE, ESQ.,
            IN SUPPORT OF MOVANT’S MOTION TO COMPEL
           THIRD-PARTY FORTRESS INVESTMENT GROUP LLC
               Case 1:20-mc-00253 Document 5 Filed 07/16/20 Page 2 of 3




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true

and correct:

       1.       I am an attorney admitted to practice in the State of New York and am a bar member

in good standing with the United States District Court for the Southern District of New York. I

am a partner with the law firm Perkins Coie LLP in New York and represent Movant in the matter

Uniloc 2017 LLC v. Netflix, Inc., 8:18-cv-02055-GW-DFM (pending in the United States District

Court for the Central District of California) (hereinafter the “Litigation”). I make this Declaration

upon personal knowledge, except as otherwise stated, and, if called upon to testify, could and

would testify competently hereto.

       2.       This miscellaneous action originates from the Litigation. The Movant in the instant

matter is the defendant in the Litigation.

       3.       Respondent Fortress Investment Group LLC (“Fortress”) is a third party in the

Litigation. Fortress is an investor in Uniloc 2017, the plaintiff in the Litigation. Movant served

Fortress with a Subpoena to Produce Documents, Information, or Objects (the “Document

Subpoena”) and a Subpoena to Testify at a Deposition (the “Deposition Subpoena”) (collectively,

the “Subpoenas”) on or about on June 17, 2020.

       4.       On July 14, I participated in a meet and confer with Fortress’s counsel regarding

the Subpoenas. Fortress’s counsel stated that he would not waive any of the objections to the

Subpoena. When asked to elaborate on the specific objections listed to the Subpoenas, among

other issues, Fortress’s counsel raised concern about the vagueness and breadth of terms such as

“articles of organization” (Request No. 1), “analysis” (Request Nos. 34-35), and “referenced,”

(Request No. 48).




                                                 2
            Case 1:20-mc-00253 Document 5 Filed 07/16/20 Page 3 of 3




       5.      The following exhibits are attached:

               a. Attached as Exhibit 1 is a true and correct copy of the Subpoenas.

               b. Attached as Exhibit 2 is a true and correct copy of Fortress’s Responses and

Objections to the Subpoenas, dated July 1, 2020.

               c. Attached as Exhibit 3 is a true and correct copy of Uniloc 2017’s Responses

and Objections to Netflix’s Interrogatory No. 2.

               d. Attached as Exhibit 4 is a true and correct copy of Uniloc 2017’s Supplemental

Responses and Objections to Netflix’s Interrogatory No. 13.



 Dated: New York, New York
        July 16, 2020
                                                       By: /s/ Martin E. Gilmore
                                                           Martin E. Gilmore
                                                           PERKINS COIE LLP
                                                           1155 Avenue of the Americas, 22nd Floor
                                                           New York, NY 10036
                                                           Telephone: 212.262.6900
                                                           Facsimile: 212.977.1649
                                                           MGilmore@perkinscoie.com

                                                           Counsel for Movant
                                                           Netflix, Inc.




                                                   3
